Reed, J.
I. It was proved on the trial in the circuit court that Chatterton subleased the premises, for the rent of 1. IíAND-loud's lien: enforcement ofsub-°rop tenant. which the note sued on was given to plaintiff, to Bauer, and that the latter raised thereon the crop com on which the landlord’s attachment was levied. The first question which arises on the record is whether the landlord has a lien for his rent on crops grown on the demised premises during the term by a subtenant.
The lien of the landlord is purely statutory, and the answer to the question depends upon the construction which should be given to the statute by which it is created. The statute which gives the landlord a lien for his rent is Code, § 201T, which is as follows: “A landlord shall have a lien for his rent upon all crops grown upon the demised premises, and upon any other personal property of the tenant which has been used on the premises during the term. * * * ” There can be no question, we think, as to the effect of this provision. The lien attaches to “ all crops grown upon the demised premises.” It can make no difference that they were grown by a sub-tenant; for the question whether the lien attaches to them does not depend upon whether they were grown by the tenant, but upon whether they were grown upon the demised premises. The language of the provision is clear and explicit. There is no room for construction.
II. Another question in the case is whether the crops of the sublessee can be appropriated to the satisfaction of the 2. —:-: tioru a° rent due the landlord in an ordinary action. The statute also affords a ready answer to this question. The remedy of the landlord, as well as his right, is *316statutory. Section 2018 provides that the lien may be effected by the commencement of an action for the rent, and that the landlord will be entitled to a writ of attachment against the property subject to the lien. It makes no difference that the title to the property may be in another person than the tenant. It may be seized upon the writ, notwithstanding that fact, and be condemned for the satisfaction of the debt.
III. The circuit court ruled that the consent of Chatterton expressed in the note that the action might be brought 3. —:-: justice!13011 tenant. in justice’s court did not confer uj>on the justice jurisdiction to enforce the lien against the property of Bauer, the amount of the claim being in excess of $100. We think this view is erroneous.
The justice had jurisdiction to enter judgment in plaintiff’s favor for the amount of the debt. The debt was secured by the lien on the crops, and the security is enforced by the seizure of the property on the writ of attachment, and its condemnation for the satisfaction of the debt. The attachment was auxiliary to the action for the recovery of the indebtedness, and, as the justice had jurisdiction of the action, we think he necessarily had jurisdiction of the attachment proceeding. The order and judgment of the circuit court will be
REVERSED.